DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 10 recites “…that the reference object is at the dental site, the indication comprising an identification of the reference object; querying a reference object library comprising entries for a plurality of reference objects using the identification of the reference object; receiving a response to the query, the response comprising data associated with the reference object; and using the data to identify the reference object in the image.” . It creates ambiguity because “…identify the reference object in the image.”, the reference object is directed to one of “a plurality of reference objects “ in the claim or directed “a reference object” in claim 1?

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 11, 14, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kocherscheidt et al. (Publication: US 2014/0177931 A1) in view of Muench et al. (Publication: 2013/0162639 A1).

Regarding claim 1, see rejection on claim 14. 

	Regarding claim 2, Kocherscheidt in view of Muench disclose all the limitations of claim 1 including dental site.
Muench discloses wherein the image is one of the plurality of images of the site used to generate the virtual 3D model, wherein the image is modified by adding the additional data about the reference object to the image, and wherein the image, as modified, is used to generate the virtual 3D model of the site ([0045] a plurality of virtual objects 52, 53 may be added to three-dimensional virtual space 31 to form virtual reality 41. At least one of virtual objects 52, 53 may be a virtual element 52 being controlled within virtual space 31. In one embodiment in FIG. 1, the controlled virtual element 52 may be embodied as crosshairs whose position within virtual space 31 may be controlled by a user.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kocherscheidt in view of Muench with wherein the image is one of the plurality of images of the site used to generate the virtual 3D model, wherein the image is modified by adding the additional data about the reference object to the image, and wherein the image, as modified, is used to generate the virtual 3D model of the site as taught by Muench. The motivation for doing so the generation of augmented reality can be improved. 

	Regarding claim 11, Kocherscheidt in view of Muench disclose all the limitations of claim 1 including dental site.
Kocherscheidt discloses wherein the one or more known properties comprise at least one of a known reflectivity of the reference object, a known diffraction of the reference object, a known reactivity of the reference object to a wavelength of light, a known texture of the reference object, a known surface pattern of the reference object, a known color of the reference object or a known shape of the reference object ([0015] - the first regions with hard tissue and the second regions with soft tissue are identified using the color data. For example, the color of each measured point can be broken down into the hue components of the red-green-blue color space (RGB color space) or the HSV color space. Then each measured point is assigned to one type of tissue using threshold value criteria. When there are high proportions of the red hue component, the measured point may be identified as soft tissue, namely gingiva, and when there are high proportions of the green, blue and red hue components, the measured point may be identified as hard tissue, namely white tooth substance.).

	Regarding claim 14, Kocherscheidt discloses anon-transitory computer readable medium comprising instructions that, when executed by a processing device, cause the processing device to perform operations comprising ([0001] - Fig. 1 – A handpiece, system, with computer-assisted recording algorithm. It is know that a computer has a  memory with instructions. ) : 
receiving intraoral scan data comprising an intraoral image of a dental site([0012] – color camera records color data of the dental site, thus receiving can be read on. ); 
performing an analysis of the intraoral image to a) identify of a foreign object represented in the intraoral image ([0015] the first regions with hard tissue and the second regions with soft tissue are identified using the color data. The color of each measured point can be broken down into the hue components of the red-green-blue color space (RGB color space) or the HSV color space. ) and b) determine that the foreign object is an instance of a reference object having one or more known properties ([0015] Each measured point is assigned to one type of tissue using threshold value criteria. When there are high proportions of the red hue component, the measured point may be identified as soft tissue, namely gingiva, and when there are high proportions of the green, blue and red hue components, the measured point may be identified as hard tissue, namely white tooth substance.); 
modifying the intraoral image by adding additional data based on the one or more known properties of the reference object ([0047] - The first image is added with images 2, 3, based on the weight factors of first and second regions.) ; 
receiving additional intraoral scan data comprising a plurality of additional intraoral images of the dental site ([0034] – each image of the oral region is recorded in different interval of time ad receiving by the handpiece. ) 
Kocherscheidt discloses dental site and intraoral images as stated above.
Kocherscheidt does not however Muench discloses
modifying the image by adding additional data about the foreign object to the based on the one or more known properties ( [0045] - adding virtual objects to the three dimensional virtual space based on the crosshairs position. );
generating a virtual three-dimensional (3D) model of the site based on the modified image and the plurality of additional images ([0045] - a plurality of virtual objects 52, 53 may be added to three-dimensional virtual space 31 to form virtual reality 41. At least one of virtual objects 52, 53 may be a virtual element 52 being controlled within virtual space 31. In one embodiment in FIG. 1, the controlled virtual element 52 may be embodied as crosshairs whose position within virtual space 31 may be controlled by a user. A fifth step 50 may be a user input 50. In one embodiment in FIG. 1, the interaction of the user may be calculated based on an input via joystick 51.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kocherscheidt with modifying the image by adding additional data about the foreign object to the based on the one or more known properties; generating a virtual three-dimensional (3D) model of the site based on the modified image and the plurality of additional images as taught by Muench. The motivation for doing so the generation of augmented reality can be improved. 

	Regarding claim 23, see rejection on claim 14.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kocherscheidt et al. (Publication: US 2014/0177931 A1) in view of Muench et al. (Publication: 2013/0162639 A1) and Satkin et al. (Publication: 2018/0350216 A1)
	
	Regarding claim 5, Kocherscheidt in view of Muench disclose all the limitations of claim 1 including dental site.
Kocherscheidt in view of Muench do not however Satkin discloses 
Satkin discloses wherein performing the analysis of the image comprises inputting the image into a machine learning model trained to identify one or more types of reference objects, wherein the machine learning model outputs an indication of the representation of the reference object in the image ([0068] - models for objects can be developed using machine learning techniques. These models can be accessed and used to identify whether a particular cluster of data points in a dense depth map collected by a SLAM device is associated with a particular type of object. Once identified, a representation of the particular type of object can be generated and provided in conjunction with the floor plan.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kocherscheidt in view Muench with wherein performing the analysis of the image comprises inputting the image into a machine learning model trained to identify one or more types of reference objects, wherein the machine learning model outputs an indication of the representation of the reference object in the image as taught by Satkin. The motivation for doing so the floor plane can be accurate developed. 

Regarding claim 6, Kocherscheidt in view of Muench disclose all the limitations of claim 1 including dental site.
Kocherscheidt in view of Muench do not however Satkin discloses 
generating the image on which the analysis is performed by projecting the virtual 3D model onto a plane ([0073] - The three-dimensional model can be projected onto an image plane associated with the virtual camera perspective to generate the two-dimensional image of the scene.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kocherscheidt in view Muench with generating the image on which the analysis is performed by projecting the virtual 3D model onto a plane as taught by Satkin. The motivation for doing so the floor plane can be accurate developed. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kocherscheidt et al. (Publication: US 2014/0177931 A1) in view of Muench et al. (Publication: 2013/0162639 A1) and Fisker et al. (Publication: 2014/0212832 A1)

Regarding claim 13, Kocherscheidt in view of Muench disclose all the limitations of claim 1 including dental site.
Kocherscheidt in view of Muench do not however Fisker discloses 
wherein the reference object comprises at least one of a shape or a material that causes intraoral scans of the reference object to have a reduced accuracy ([0004] - When scanning a rigid object in a location for obtaining a virtual 3D model of the rigid object, such as scanning teeth in the mouth of a patient by means of a handheld scanner, it may happen that movable objects such as the patient's cheeks, tongue, or the dentist's instruments or fingers are captured in the sub-scans, because these movable object are located for example between the surface of the teeth and the scanner, whereby the movable object obstruct the view of the teeth for the scanner , thus the moveable shape would obstruct the view of the teeth and obstruction would reduce the accuracy.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kocherscheidt in view Muench with wherein the reference object comprises at least one of a shape or a material that causes intraoral scans of the reference object to have a reduced accuracy as taught by Fisker. The motivation for doing so it would encourage development of a more accurate scanner. 

Allowable Subject Matter

Regarding claims 3, 7, 8, 9, 12, 15, 17, 19, 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 10,  No art was found that could be applied to the claim as recited.  Claim 1 is not allowable and rejected to as being dependent upon a rejection under 35 U.S.C. 112(b).

The closest prior art discovered is the combination of Kocherscheidt et al. (Publication: US 2014/0177931 A1) in view of Muench et al. (Publication: 2013/0162639 A1), Fisker et al. (Publication: 2014/0212832 A1), Biemans et al. (Publication: 2019/0073924 A1), and Lehner et al. (Publication: 2018/0243061 A1).

However, none of the prior art cited above, nor any other prior art discovered by Examiner, fully teaches claim 3, 7, 8, 9, 10, 12, 15, 17, 19, 20 or 21, either singly or in an obvious combination.

Regarding claims 4, 7, 16, 18, and 22 depend on claims 3, 6, 15, 17, and 21 with no art was found that could be applied to the claims 3, 6, 15, 17, and 21 as recited.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Wu whose telephone number is (571)270-0724.  The examiner can normally be reached on Monday - Friday: 9:30am - 6:00pm EST .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING WU/
Primary Examiner, Art Unit 2616